DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the claims:  Claims 1, 2, 4, 6, 7, 12, 13, 16-23 are currently pending.
Priority:  This application is a 371 of PCT/US2018/028034 04/17/2018
PCT/US2018/028034 has PRO 62/486,765 04/18/2017.
IDS:  The IDS dated 6/15/22, 4/21/21, 11/11/20, 1/2/20 were considered.
Election/Restrictions
Applicant's election without traverse of Group I, claims 1, 2, 4, 6, 7, 12, 13, and 16-19, in the reply filed on 6/10/22 is acknowledged.  
Applicant also elected the following species:  
    PNG
    media_image1.png
    140
    141
    media_image1.png
    Greyscale
,stated as reading on claims 1, 2, 4, 6, 7, 12, 13, 16-19.
As detailed in the following rejections, the generic claim encompassing the elected species was not found patentable.  Therefore, the provisional election of species is given effect, the examination is restricted to the elected species only, and claims not reading on the elected species are held withdrawn.  MPEP 803.02; Ex parte Ohsaka, 2 USPQ2d 1460, 1461 (Bd. Pat. App. lnt. 1987).  
Should applicant, in response to this rejection of the Markush-type claim, overcome the rejection through amendment, the amended Markush-type claim will be reexamined to the extent necessary to determine patentability of the Markush-type claim.  See MPEP 803.02.

	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 4, 6, 7, 12, 13, 16, 17, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Nozawa et al. (US20110028463) in view of Stepan et al. (J. Med. Chem. 2012, 55, 3414−3424). 
The instant claims read on species including the following:

    PNG
    media_image2.png
    123
    149
    media_image2.png
    Greyscale
, 
i.e. Formula Ia where Ar is phenyl, X1-5 are CH, n is 1, Y is bond, R3-4 are H, W is CO2H. Nozawa teaches compounds useful as EP4 receptor antagonists include the following compound 58

    PNG
    media_image3.png
    217
    362
    media_image3.png
    Greyscale

which differs from the instant claim species above by the phenyl vs. bicyclo[1.1.1]pentane (“BCP”).  One of ordinary skill in the art of pharmaceutical chemistry routinely utilizes known bioisosteric substitutions to provide additional compounds that have the same activity as evidenced by Nozawa ([0073]) and Stepan (Title & Abstract).  One such known bioisosteric substitution is taught by Stepan 
    PNG
    media_image4.png
    135
    320
    media_image4.png
    Greyscale
 (Abstract) where the activity of an inhibitor was maintained through the substitution of a phenyl group for a BCP group.  Stepan’s results “indicate the superiority of the bicyclo[1.1.1]- pentane functionality over conventional phenyl ring replacements” such that one of ordinary skill in the art would have considered such a bioisosteric substitution as is routinely done in the art.  One of ordinary skill in the art would have had a reasonable expectation that compound 58 would be active because Nozawa teaches EP4 receptor inhibitory results in Table 1 where closely structurally related compounds such as compounds 8, 21, 22, and 31: 
    PNG
    media_image5.png
    208
    361
    media_image5.png
    Greyscale
, 
    PNG
    media_image6.png
    205
    373
    media_image6.png
    Greyscale
, 
    PNG
    media_image7.png
    215
    352
    media_image7.png
    Greyscale
, 
    PNG
    media_image8.png
    200
    374
    media_image8.png
    Greyscale

are all shown as being highly active – i.e. sub-nanomolar range.  Therefore, based on the combined teaching of the prior art one of ordinary skill in the art would have had an expectation that compound 58 modified with a BCP bioisostere would have EP4 receptor activity and arrive at the claimed invention.
In addition, the prior art compound shows a very close structural relationship to the claimed compound such that one of ordinary skill in the art would conclude they have similar properties based on the knowledge and experience of those of ordinary skill in the art and the teachings of the prior art as a whole.
Therefore, the claims are rejected.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
Claims 1, 2, 4, 6, 7, 12, 13, 16, 17, 19 are rejected under 35 U.S.C. 112(a) because the specification, while being enabling for compounds shown as possessing utility as EP4 antagonists, does not reasonably provide enablement for the full scope of the claims, specifically Formula Ia.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims. 
	The test of enablement is whether one skilled in the art could make and use the claimed invention from the disclosures in the specification coupled with information known in the art without undue experimentation (United States v. Telectronics, 8 USPQ2d 1217 (Fed. Cir. 1988)).  Whether undue experimentation is needed is not based upon a single factor but rather is a conclusion reached by weighing many factors.  These factors were outlined in Ex parte Forman, 230 USPQ 546 (Bd. Pat. App. & Int. 1986) and again in In re Wands, 8 USPQ2d 1400 (Fed. Cir. 1988) and include the following:
Nature of Invention.  The nature of the invention involves pharmaceutical compounds having the utility acting as an antagonist of the EP4 receptor and to treat patients for conditions including cancer.
Scope of the Invention.  The scope of the invention in the claims includes a genus of compounds of Formula Ia: 
    PNG
    media_image9.png
    108
    203
    media_image9.png
    Greyscale
.  
State of the Art and Level of Skill in the Art.  The level of skill in the art is that of a pharmaceutical chemist.  The state of the art is such that one of skill in the art would be required to synthesize, screen, test, and verify activity of every compound before being able to use the compound as an EP4 antagonist to treat conditions.  The use of EP4 antagonists to treat cancer is not understood and there are no successful examples – i.e. Take et al. (Front. Immunol. 11:324, 7 pages, 10 March 2020) teaches that “The mechanism of action of EP4 signal inhibition in cancer immunotherapy, however, has not yet been clearly demonstrated”.  
Number of Working Examples and Guidance Provided by Applicant.  The applicant provides no working examples of using the compounds.  There is a reference to an “in vivo tumor model” with “results for compound A”, but there is no description of what compound A is or even whether it is within the scope of the pending claims.  The specification also describes an “in vitro assay” for “EP4 Ca2+-flux assay IC50” on pages 61-63 for what appears to be Example compounds 1-40.  Of the Example compounds from the assay, only 1, 2-7, 14, 16-19, 26-29, 32-40 appear to within the scope of the claims and most are closely related to the structure of Example 1: 
    PNG
    media_image10.png
    126
    148
    media_image10.png
    Greyscale
.  
Notably, regarding claim 1’s Formula Ia 
    PNG
    media_image9.png
    108
    203
    media_image9.png
    Greyscale
, all Example compounds reported in the in vitro assay have Ar is phenyl; all Example compounds have R3 and R4 as H; most Example compounds have n=1, Example compounds 19,26.28,29  have n=2; nearly all Examples have W as alternative (a) of CO2H, only Examples 16-18 have W as alternatives (f) and (l); nearly all Examples have Y as a bond, only Example 14 has Y as CH2.
Unpredictability of the Art and Amount of Experimentation.  The art of using compounds as pharmaceuticals is highly unpredictable, particularly with respect to the process of synthesis and use without testing each compound individually.  Colucci et al. (Bioorg. Med. Chem. Lett. 20 (2010) 3760–3763) teaches that small changes in structure results in inactive compounds in a highly unpredictable manner (Table 1, p. 3761: “Introduction of a larger group such as COMe at this position resulted in an inactive compound (not shown)”).  For nearly every compound, the skilled artisan could not predict a priori whether a given compound would be useful, not to mention treating any given condition.  Furthermore, there would be a huge amount of experimentation required in order synthesize and test each compound for activity, developing an appropriate formulation, protocol, and determination of effectiveness before the skilled artisan could claim to be able to use any of the claimed compounds.
Weighing the above factors, it is concluded that the claims are not enabled for how to make and use the full scope of the claims.  The Examiner recommends narrowing the scope of the claims similar to that of claim 18.  
	Accordingly, the claims are rejected.
Claim Objections
The pending claims are objected for reading on non-elected subject matter as a result of the restriction to the elected species ONLY.
Conclusion
The claims are not in condition for allowance.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT H HAVLIN whose telephone number is (571)272-9066.  The examiner can normally be reached on 9am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita can be reached on 571-272-2876.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ROBERT H HAVLIN/Primary Examiner, Art Unit 1639                                                                                                                                                                                                        August 5, 2022 05:30 pm